DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes that Roworth (US 2020/0172843) was not disclosed in the Information Disclosure Statement, even though it is the parent of the current application. Applicant is reminded of its duty to disclose to the Office all information known to that individual to be material to patentability.  37 CFR 1.56.

	All the non-patent literature associated with the current application was examined from the parent application Roworth (US 2020/0172843), as it is currently not on file in the child application.

Claim Objections
Claims 3-4 and 12 are objected to because of the following informalities:
Regarding claim 3, the term “thermochromatic” should be “thermochromic”. Examiner believes this change is necessary as the term “chromatic” also refers to a type of musical scale as well as coloration in general, rather than “thermochromic”, which refers to substance-based coloration change based on temperature. These are the rough definitions given by the Merriam-Webster online dictionary, see attached references.
Regarding claim 12, the phrase “the raised edge thereof, an in contact” should be “the raised edge thereof, and in contact”.
Dependent claim 4 is objected to for the same reason as the base claim upon which it depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 20150204601 A1).
Regarding claim 1, Baker discloses: An apparatus for controlling an experimental temperature ([0002]) of experimental material ([0051], Fig. 14A: (150) and (152)), the apparatus comprising: a structural holder structured ([0051], Fig. 14: (140)) to hold the experimental material ([0051], Fig. 14A: (150) and (152)), the structural holder ([0051], Fig. 14: (140)) including a surface ([0051], Fig. 14A: (146)) to receive the experimental material ([0051], Fig. 14A: (150) and (152)); and a first layer ([0050], Fig. 14A: (72H)), a second layer (Fig. 14: (88)) and a third layer (Fig. 15: (70C)) of respectively a phase change material ([0050], Fig. 14A: (72H)), a reflective material ([0037], Fig. 6: (88)) and an insulating material (Fig. 15: (70C)), the first layer ([0050], Fig. 14A: (72H)) disposed on the surface ([0051], Fig. 14: (142)) of the structural holder ([0051], Fig. 14: (140)), the second layer (Fig. 14: (88)) disposed on the first layer, and the third layer (Fig. 15: (70C)) disposed on the second layer  being configured to control the experimental temperature ([0002]) of the experimental material ([0051], Fig. 14A: (150) and (152)) when held by the structural holder ([0051], Fig. 14: (140)).
Regarding claim 8, Baker further discloses: wherein the structural holder ([0051], Fig. 14: (140)) further includes a raised edge ([0051], Fig. 14: (144)) extending about the surface thereof ([0051], Fig. 14: (142)), the first layer ([0050], Fig. 14A: (72H)) being disposed on the surface ([0051], Fig. 14: (142)) and the raised edge ([0051], Fig. 14: (144)).
Regarding claim 14, Baker further discloses: wherein the phase change material ([0050], Fig. 14A: (72H)) is selected from the group consisting of at a hydrated salt phase change material, an organic phase change material ([0056]), and a eutectic phase change material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 1 in view of Kito (US 4421560 A).
Regarding claim 2, Baker discloses an apparatus for controlling experimental temperature which further includes the phase change material ([0050], Fig. 14A: (72H)) as the first layer.
Baker does not disclose that the phase change material comprises an indicator configured to produce a visible indication when a temperature of the phase change material deviates from a target experimental temperature.
In the analogous art of layered, heat-related materials, Kito discloses that the phase change material (Column 13, lines 45-68) comprises an indicator configured to produce a visible indication (Column 2, lines 63-66) when a temperature of the phase change material deviates from a target experimental temperature (Table 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the phase change material of Baker with the addition of an indicator configured to produce a visible indication when a temperature of the phase change material deviates from a target experimental temperature, as taught by Kito, in order to indicate chemical reactions and their temperatures, measurement of temperature distribution in chemical apparatuses,  as well as the safe and suitable operation of refrigerators, coolers, and heating devices, among other applications (Column 37, lines 54-66).
Regarding claim 3, Baker discloses the apparatus of claim 1.
Baker does not disclose that the indicator comprises a plurality of microcapsule objects dispersed throughout the phase change material, and containing a thermochromatic dye configured to change color as the temperature of the phase change material deviates from the target experimental temperature.  
In the analogous art of phase change materials, Kito discloses that the indicator comprises a plurality of microcapsule objects (Column 8, lines 25-33) dispersed throughout the phase change material (Column 13, lines 45-68), and containing a thermochromatic dye (Column 9, lines 22-25) configured to change color as the temperature of the phase change material deviates from the target experimental temperature (Table 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the phase change material of Baker with the addition of the indicator comprising a plurality of microcapsule objects dispersed throughout the phase change material, and containing a thermochromatic dye configured to change color as the temperature of the phase change material deviates from the target experimental temperature, as taught by Kito, for the benefit of  making the phase-change material thermochromatically sensitive without having the dye deteriorate (Kito, Column 15, line 67 to Column 16, line 5).
Regarding claim 4, Baker discloses the apparatus of claim 1 including a phase change material ([0050], Fig. 14A: (72H)).
	Baker does not disclose that the microcapsule objects have a density lower than the phase change material and thereby float to a surface of the phase change material as the temperature of the phase change material deviates from the target experimental temperature.
	In the analogous art of phase change materials, Kito discloses: wherein the microcapsule objects (abstract) have a density lower than the phase change material (Column 13, lines 45-68) and thereby float (Column 15, lines 51-56) to a surface of the phase change material (Column 13, lines 45-68) as the temperature of the phase change material deviates from the target experimental temperature (Table 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the phase change material of Baker with the addition of the microcapsule objects having a density lower than the phase change material and thereby float to a surface of the phase change material as the temperature of the phase change material deviates from the target experimental temperature, as taught by Kito, in order to make the phase-change material indicate its own temperature via the thermochromatic dye, without having the dye deteriorate (Kito, Column 15, line 67 to Column 16, line 5).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 1, in view of Giles (US 9493733 B2).
Regarding claim 5, Baker discloses that the structural holder ([0051], Fig. 14: (140)) comprises a base ([0051], Fig. 14: (142)) including the surface ([0051], Fig. 14: (142)) and the base being structured to receive the experimental material ([0051], Fig. 14A: (150) and (152)) on the surface.
Baker does not disclose a lid configured to engage the base.
	In the analogous art of petri plates, Giles discloses: a lid configured to engage the base (Column 2, lines 36-45).
It would have been obvious to one skilled in the art before the effective filing date to modify the structural container of Baker with a lid configured to engage the base, the base being structured to receive the experimental material on the surface, as taught by Giles, in order to hold material in an enclosed lid-and-base setup compatible with microbiological work (Column 1, lines 31-38 of Giles).
Regarding claim 6, Baker discloses a first layer ([0050], Fig. 14A: (72H)), a second layer (Fig. 14: (88)) and a third layer (Fig. 15: (70C)).
	Baker does not disclose that either or both the base or the lid includes the first layer, the second layer and the third layer.  
	In the analogous art of petri plates, Giles discloses: a lid configured to engage the base (Column 2, lines 36-45).
	It would have been obvious to one skilled in the art before the effective filing date to modify the first, second, and the third layers of Baker to form either or both the base or the lid of Giles in order to hold material in an enclosed lid-and-base setup not open to the ambient environment (Giles, Column 1, lines 57-64).
Regarding claim 7, Baker discloses one or more of the first layer ([0050], Fig. 14A: (72H)), the second layer (Fig. 14: (88)) or the third layer (Fig. 15: (70C)).
	Baker does not disclose wherein one or more of the first layer, the second layer or the third layer is contained within a sterilizable material.
	In the analogous art of petri dishes, Giles discloses: a sterilizable material (Column 1, lines 38-40).
It would have been obvious to one skilled in the art before the effective filing date to modify the layering of thermally insulating materials of Baker with the sterilizable material of Giles, in order to produce a material that can be used in an aseptic environment that will not contaminate desired cells with undesired cells to be cultured (Giles, column 1, lines 36-40 and Giles, column 1, lines 54-61).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to, claim 8, and in view of Tipgunlakant (US 20180291417 A1).
Regarding claim 9, Baker discloses the experimental material ([0051], Fig. 14A: (150) and (152)), a structural holder ([0051], Fig. 14: (140)), the first layer ([0050], Fig. 14A: (72H)), the surface ([0051], Fig. 14A: (146)), and the raised edge ([0051], Fig. 14: (144)).
Baker does not disclose: a microplate defining a plurality of wells configured to receive the experimental material therein, the microplate being received on the surface of the structural holder, in contact with the first layer on the surface and the raised edge.
In the analogous art of microbiology apparatus, Tipgunlakant discloses: a microplate defining a plurality of wells ([0111]) configured to receive the experimental material therein ([0111]).
It would have been obvious to one skilled in the art before the effective filing date to replace the structural holder of Baker with a microplate defining a plurality of wells configured to receive the experimental material therein, the microplate being received on the surface of the structural holder, in contact with the first layer on the surface and the raised edge, as taught by Tipgunlakant, in order to hold experimental materials in wells (Tipgunlakant, [0111]) at the correct temperature based on the type of cell (Tipgunlakant, [0005]).
Regarding claim 10, Baker discloses the structural holder ([0051], Fig. 14: (140)), and the first layer ([0050], Fig. 14A: (72H)).
Baker does not disclose that the microplate is integrally formed with the structural holder such that the first layer is in thermal conductive contact with a bottom surface of the microplate including the plurality of wells.  
In the analogous art of microbiology apparatus, Tipgunlakant discloses: the microplate (Fig. 5: (500)) is integrally formed with the structural holder such that the first layer is in thermal conductive contact with a bottom surface of the microplate (Fig. 5: (500)) including the plurality of wells (Fig. 5).  
It would have been obvious to one skilled in the art before the effective filing date to modify the layering of thermally insulating materials of Baker with the microplate of Tipgunlakant, so that the microplate is integrally formed with the structural holder such that the first layer is in thermal conductive contact with a bottom surface of the microplate including the plurality of wells. The motivation for this would be to provide temperature regulation of the cell culture wells (Tipgunlakant, [0135] and Fig. 5: (570)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 8 above, in view of Liu (CN 104624273 A).
Regarding claim 11, Baker discloses: a structural holder ([0051], Fig. 14: (140)), the first layer ([0050], Fig. 14A: (72H)), and the raised edge ([0051], Fig. 14: (144)).
Baker does not disclose a flask configured to receive the experimental material therein, and having a height equal the raised edge of the structural holder, the flask being received on the surface of the structural holder within the raised edge thereof, in contact with the first layer on the surface and the raised edge.
In the analogous art of heat-insulating apparatuses, Liu discloses a flask (abstract) configured to receive the experimental material ([23]) therein, and having a height equal the raised edge of the structural holder ([54] to [58]), the flask being received on the surface of the structural holder within the raised edge thereof (Figure 1 and 2), in contact with the first layer on the surface and the raised edge
It would have been obvious to one skilled in the art before the effective filing date to modify the layering of thermally insulating materials of Baker by including a flask configured to receive the experimental material therein, and having a height equal the raised edge of the structural holder, the flask being received on the surface of the structural holder within the raised edge thereof, in contact with the first layer on the surface and the raised edge, as taught by Liu, in order to produce an insulated structural holder that would receive a flask with the experimental material within it (Liu, abstract and [22]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 8 above, and in view of Hennessey (US 20120178976 A1).
Regarding claim 12, Baker discloses: a bottle ([0059]), the structural holder ([0051], Fig. 14: (140)) with a raised edge ([0051], Fig. 14: (144)) and with the first layer ([0050], Fig. 14A: (72H)) on the surface (Fig. 13: (118)), and the experimental material ([0051], Fig. 14A: (150) and (152)).  
Baker does not disclose: a bottle configured to receive the experimental material therein, and having a height equal the raised edge of the structural holder, the bottle being received on the surface of the structural holder within the raised edge thereof, an in contact with the first layer on the surface and the raised edge.  
In the analogous art of thermally insulated containers, Hennessey discloses: a bottle ([0165]) configured to receive the experimental material ([0165]) therein, and having a height equal the raised edge of the structural holder ([0165]), the bottle being received on the surface of the structural holder ([0165]) 
It would have been obvious to one skilled in the art before the effective filing date to modify the layering of thermally insulating materials of Baker with a bottle configured to receive the experimental material therein, and having a height equal the raised edge of the structural holder, such that the bottle would be received on the surface of the structural holder within the raised edge thereof, an in contact with the first layer on the surface and the raised edge, as taught by Hennessey’s specification regarding a bottle in an insulated Dewar flask, in order to keep the internal bottle at the desired temperature (Hennessey, [0165]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 8 above, and in view of Sheeran, Jr. (US 4484907 A).
Regarding claim 13, Baker discloses the structural holder ([0051], Fig. 14: (140)), first layer ([0050], Fig. 14A: (72H)) on the surface ([0051], Fig. 14: (142), and the raised edge ([0051], Fig. 14: (144)).
Baker does not disclose a mold for centrifuge vials or microtubes configured to receive the experimental material therein, and having a height equal the raised edge of the structural holder, the mold being received on the surface of the structural holder within the raised edge thereof, in contact with the first layer on the surface and the raised edge. 
In the analogous art of scientific equipment, Sheeran, Jr. discloses: a mold for centrifuge vials or microtubes (Column 1, lines 7-12) configured to receive the experimental material therein (Sheeran, Jr., Column 1, lines 14-17) It would have been obvious to one skilled in the art before the effective filing date to modify the layering of thermally insulating materials of Baker in the form of a mold for centrifuge vials or microtubes configured to receive the experimental material such that the mold would be received on the surface of the structural holder within the raised edge thereof and in contact with the first layer of the surface and the raised edge, as taught by Sheeran, Jr., in order to produce a centrifuge adaptor for holding microtubes that would allow many microtube samples to be loaded into a centrifuge at once (Sheeran, Jr. Column 1, lines 53-57).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 1 above, and in view of Bekele (US 20130302894 A1).	
Regarding claim 15, Baker discloses: the reflective material is a metal, such as aluminum, stainless steel, or copper; as well as plastic or other suitable material.
Baker does not disclose: the reflective material is selected from the group consisting of at least metallized polyethylene terephthalate (MPET).
In the analogous art of containers for biological materials, Bekele discloses the reflective material ([0022]) is selected from the group consisting of at least metallized polyethylene terephthalate (MPET) ([0022]).
	It would have been obvious to one skilled in the art before the effective filing date to modify the reflective material of Baker with the reflective material of metallized polyethylene terephthalate of Bekele in order to produce a layer of material that is rigid and thermally conductive (Baker [0037]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 1 above, and in view of Giesker (US 20180186924 A1).
Regarding claim 16, Baker discloses: an insulation layer (claim 33).
Baker does not disclose wherein the insulating material is selected from the group consisting of at least vacuum insulated panels (VIPs), expanded polystyrene (EPS) foam, and polyurethane (PUR) foam. 
In the analogous art of insulation materials, Giesker discloses: an insulating material is selected from the group consisting of at least vacuum insulated panels (VIPs), expanded polystyrene (EPS) foam, and polyurethane (PUR) foam (abstract).
It would have been obvious to one skilled in the art before the effective filing date to modify the third layer of thermally insulating materials of Baker with the polyurethane foam of Giesker, in order to better thermally insulate layered, sandwiched elements used for insulation materials (Giesker, abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 1 in view of Washizu (US 20060266463 A1) further in view of Ito (US 20160082148 A1).
Regarding claim 17, Baker discloses a second layer (Fig. 14: (88)).
Baker does not disclose that the second layer of the reflective material comprises two sheets of reflective material defining an air gap therebetween from at least one of a honeycomb core provided between the two sheets of reflective material and a quantity of pressurized air directed between the two sheets of reflective material. 
In the analogous art of heat-related materials, Washizu discloses: the second layer of the reflective material comprises two sheets of reflective material (Fig. 1B) in a honeycomb core ([0002]) provided between the two sheets of reflective material (Fig. 1B).
It would have been obvious to one skilled in the art before the effective filing date to modify the second layer of Baker with the two sheets of reflective material in at least one of a honeycomb core provided between the two sheets of reflective material, as taught by Washizu, in order to provide greater strength to the layer (Washizu, [0013]).
The previous combination of Baker and Washizu does not disclose the air gap feature of the honeycomb core between the two reflective sheets.
Ito discloses two sheets of material (claim 2) defining an air gap therebetween from at least one of a honeycomb core (claim 1), and a quantity of pressurized air directed between the two sheets of material (claim 2).
Baker and Ito are analogous in the art of medical equipment and cell-related materials.
It would have been obvious to one skilled in the art before the effective filing date to modify the second layer of the combination of Baker and Washizu with the two sheets of reflective material defining an air gap therebetween from at least one of a honeycomb core provided between the two sheets of reflective material and a quantity of pressurized air directed between the two sheets of reflective material providing capillary forces, as taught by Ito, while also providing better heat insulation. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20150204601 A1) as applied to claim 1 above, in view of Sixt (US 20100000250 A1).
Regarding claim 18, Baker discloses wherein the phase change material ([0050], Fig. 14A: (72H)) is configured to control the experimental temperature ([0002]) of the experimental material ([0051], Fig. 14A: (150) and (152)) based on at least a current and a target experimental temperature of the experimental material ([0056]), an initial temperature of the phase change material (abstract), a melting point temperature of the phase change material ([0055]), a mass of the phase change material relative to a mass of the experimental material ([0060]), and thermal conduction between the phase change material and the -29-AttyDktNo: A104749 11O0US.1 (0002.0)P20 experimental material through the structural holder ([0062]) configured to hold the experimental material ([0051], Fig. 14A: (150) and (152)).
Baker does not disclose wherein the phase change material is configured to control the experimental temperature of the experimental material based on at least a current and a target experimental temperature of the experimental material, an initial temperature of the phase change material, a melting point temperature of the phase change material, a mass of the phase change material relative to a mass of the experimental material, thermal properties of the phase change material, and thermal conduction between the phase change material and the -29-AttyDktNo: A104749 11O0US.1 (0002.0)P20 experimental material through the structural holder configured to hold the experimental material. 
	Sixt discloses thermal properties of the phase change material (claim 1, part j).
	Baker and Sixt are analogous in the art of phase change materials used in insulating devices.
It would have been obvious to one skilled in the art before the effective filing date to modify the phase change material of Baker with the phase change material configured to control the experimental temperature of the experimental material based on at least a current and a target experimental temperature of the experimental material, an initial temperature of the phase change material, a melting point temperature of the phase change material, a mass of the phase change material relative to a mass of the experimental material, thermal properties of the phase change material, and thermal conduction between the phase change material and the -29-AttyDktNo: A104749 11O0US.1 (0002.0)P20 experimental material through the structural holder configured to hold the experimental material, in order to produce a thermally insulated device that would be structured, in part, based on a thermal property, as taught by Sixt, such that the latent heat of the phase change material occurs during a phase change (Baker, [0055]).
Regarding claim 19, Baker further discloses: wherein the melting point temperature of the phase change material ([0055]) is the target experimental temperature of the experimental material ([0056]) so that the experimental temperature of the experimental material is maintained at the melting point temperature ([0055]) when the experimental material ([0051], Fig. 14A: (150) and (152)) is held by the structural holder ([0051], Fig. 14: (140)).
Regarding claim 20, Baker further discloses: wherein the melting point temperature of the phase change material ([0055]) is the target experimental temperature of the experimental material ([0056]), and the temperature and the melting point temperature of the phase change material are adjustable ([0056]) in order to adjust the experimental temperature ([0057]) of the experimental material ([0051], Fig. 14A: (150) and (152)) when the experimental material is held by the structural holder ([0051], Fig. 14: (140)).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calderon (US 2017/0260492) – This invention is a temperature stabilized culture incubator with a phase change material.
Baker (US 2018/0216833) – This invention is an insulated chamber with a phase change material.
Baker (US 2018/0252466) – This invention is an insulated chamber with a phase change material.
Baker (US 10,808,946) – This invention is an insulated chamber with a phase change material.
Baker (US 2011/0315783) – This invention is an insulated chamber with a phase change material.
Baker (US 9,927,169) – This invention is an insulated chamber with a phase change material.
Weigl (US 2012/0115212) – This invention is an assay tube with a phase change material component.
Merriam-Webster online dictionary definitions – This reference refers to the related concept of thermochromism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799